IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


IN RE: COUNTY OF CARBON TAX       : No. 402 MAL 2018
CLAIM BUREAU JUDICIAL SALE OF     :
LAND IN THE COUNTY OF CARBON      :
FREE AND DISCHARGED FROM ALL      : Petition for Allowance of Appeal from
TAX AND MUNICIPAL CLAIMS,         : the Order of the Commonwealth Court
MORTGAGES, LIEN CHARGES, AND      :
ESTATES WHATSOEVER, HELD          :
NOVEMBER 6, 2015                  :
                                  :
LEHIGHTON AREA SCHOOL DISTRICT,   :
               Respondent         :
                                  :
                                  :
          v.                      :
                                  :
                                  :
CARBON COUNTY TAX CLAIM           :
BUREAU,                           :
                                  :
                Petitioner        :

IN RE: COUNTY OF CARBON TAX       : No. 403 MAL 2018
CLAIM BUREAU JUDICIAL SALE OF     :
LAND IN THE COUNTY OF CARBON      :
FREE AND DISCHARGED FROM ALL      : Petition for Allowance of Appeal from
TAX AND MUNICIPAL CLAIMS,         : the Order of the Commonwealth Court
MORTGAGES, LIEN CHARGES, AND      :
ESTATES WHATSOEVER, HELD          :
NOVEMBER 6, 2015                  :
                                  :
LEHIGHTON AREA SCHOOL DISTRICT,   :
                Respondent        :
                                  :
                                  :
          v.                      :
                                  :
                                  :
CARBON COUNTY TAX CLAIM           :
BUREAU, FRANKLIN TOWNSHIP,        :
                                  :
                Petitioners       :
IN RE: COUNTY OF CARBON TAX                 : No. 404 MAL 2018
CLAIM BUREAU JUDICIAL SALE OF               :
LAND IN THE COUNTY OF CARBON                :
FREE AND DISCHARGED FROM ALL                : Petition for Allowance of Appeal from
TAX AND MUNICIPAL CLAIMS,                   : the Order of the Commonwealth Court
MORTGAGES, LIEN CHARGES, AND                :
ESTATES WHATSOEVER, HELD                    :
NOVEMBER 6, 2015                            :
                                            :
 PANTHER VALLEY SCHOOL DISTRICT,            :
               Respondent                   :
                                            :
                                            :
             v.                             :
                                            :
                                            :
CARBON COUNTY TAX CLAIM                     :
BUREAU,                                     :
                                            :
                      Petitioner            :


                                      ORDER



PER CURIAM

     AND NOW, this 6th day of November, 2018, the Petition for Allowance of Appeal

is DENIED.




                  [402 MAL 2018, 403 MAL 2018 and 404 MAL 2018] - 2